Citation Nr: 1426172	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  12-00 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for occupational lung disease with asbestosis and silicosis.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to January 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of these matters was subsequently transferred to the RO in Jackson, Mississippi.

The Veteran provided testimony before the undersigned Acting Veterans Law Judge at a hearing at the RO in March 2014.  A transcript from this hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have an asbestos-related respiratory disorder. 

2.  A respiratory disorder did not manifest until many years after service discharge, and the preponderance of the evidence is against a finding that it is related to service.

3.  Hypertension did not manifest in service or within one year of separation, and is not related to service.



CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated by active military service, to include exposure to asbestos.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  

2.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in a January 2010 letter, prior to the date of the issuance of the appealed May 2010 rating decision.  The January 2010 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records, private treatment records and the reports of March 2010 and March 2013 VA examinations.  The March 2010 and March 2013 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the March 2010 and March 2013 VA examination reports are sufficient upon which to base a decision with regard to these claims  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Lastly, as noted above, VA afforded the Veteran a hearing on appeal in March 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Acting Veteran Law Judge identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter of nexus.  The Acting Veteran Law Judge inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the March 2014 hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c) (2) (2013).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and the Veteran's representative as well as the testimony of the Board hearing.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include hypertension may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as hypertension is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 






I.  Occupational lung disease with asbestosis and silicosis.

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims. However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure. 

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a). 

Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).   Id. at Subsection (b). 

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h). 

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VAOGCPPREC 04-00. 

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).

Factual Background and Analysis

In this case, the Veteran claims that he has a current respiratory disability that was incurred during his service.  He testified that while serving in the Navy, he was tasked with upkeep of the decks which included taking out insulation that was asbestos and also working underneath pipes that were wrapped in asbestos.

The Veteran's personnel records demonstrate that he served in the Navy aboard the U.S.S. Albemarle.  Asbestos exposure is thus conceded.

The Veteran's service treatment records are negative for complaints or treatments related to a respiratory disability.  Notably, chest x-rays taken at both the June 1955 entrance examination and January 1959 separation were negative.

The Veteran underwent a VA respiratory examination in March 2010.  It was noted that the Veteran was claiming service connection for asbestosis and silicosis.  The Veteran's service treatment records did not indicate any abnormality or defect related to asbestosis.  However, it was noted that he was aboard the U.S.S. Albermarle which was a ship that had been listed as having asbestos.  The Veteran notably had a 5 pack a year history of smoking but did not smoke in the past 15 years.  X-rays demonstrated multiple chronic fibrocalcific changes in the lung fields with mild aortic tortuosity and calcification.  There was no evidence of active pulmonary disease.  Pulmonary function testing demonstrated moderate obstruction with air-trapping and normal diffusion capacity.  While the Veteran had asbestos exposure, there was no evidence of asbestosis.  The Veteran had an essentially normal x-ray that showed fibrocalcific changes which were not consistent with the diagnosis of asbestosis.  There was no pleural plaque and no evidence of mesothelioma.  He had a normal lung examination and pulmonary function tests suggested moderate obstruction.  Asbestosis and/or silicosis were less likely than not the causes of his chronic obstructive pulmonary disease (COPD).

After a careful review of the evidence of record discussed above, the Board finds that service connection for a respiratory disability, including as due to asbestos exposure has not been established.  Initially, the Board notes that while the Veteran has a pulmonary disorder (COPD), he does not have an asbestos-related disorder.  See supra M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.  There is also no competent evidence in the record that the Veteran's pulmonary disorders are related to asbestos or an asbestos related disability.  Additionally, the March 2010 VA examiner specifically noted that while the Veteran had asbestos exposure, there was no evidence of asbestosis and it was less likely than not that asbestosis and silicosis were the cause of his COPD.  Accordingly, service connection for a respiratory disorder based on exposure to asbestos is unwarranted.

The Board will also consider the Veteran's claim as a non-asbestos related respiratory disorder.

There is a current diagnosis of COPD; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above, the Veteran's service treatment records are negative for complaints or treatments of a respiratory disability.  His January 1959 separation examination also included a normal chest x-ray and no evidence of respiratory diseases and there was no reference in the separation examination report to any reported respiratory symptoms.

He was also not diagnosed with a respiratory disorder until many years after service as the March 2010 VA examination with a diagnosis of COPD is the first evidence of a respiratory disorder post-service.  This time lapse between the conclusion of his military service and the onset of his symptoms provides compelling evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, in this case, there is no medical opinion of record showing a relationship between any current respiratory disorder to include COPD and his military service.  

The Board finds that the most probative evidence of record, while showing a currently diagnosed respiratory disability, does not demonstrate that this disability is related to the Veteran's service to include as due to asbestos exposure.  

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  


II. Hypertension

Factual Background and Analysis

Regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2013).

The Veteran's service treatment records demonstrate that the Veteran's June 1955 entrance examination had blood pressure readings of 116/76.

In June 1955, he had blood pressure readings of 120/98.  

In November 1956, he was noted to have "nervous blood pressure".  A reading of 132/100 was recorded.

Later in November 1956, blood pressure readings were 116/80.

On his January 1959 separation examination, his blood pressure was 132/82.  

An August 2009 VA treatment report noted that the Veteran had a diagnosis of hypertension.

The Veteran underwent a VA examination in March 2013.  The examiner noted that service treatment records revealed that the Veteran had elevated blood pressure readings during service and the Veteran contended that his hypertension began during his active service.  The examiner determined that it was less likely than not that the Veteran's hypertension was caused by, related to or worsened beyond its natural progression by the Veteran's military service.  The Veteran had documented hypertension, and the claims file indicates an initial diagnosis in April 1998, but there were no notes available from that time.  While in the military service, the Veteran had transient elevations of blood pressure with even one notation of "nervous BP".  However, the Veteran's discharge blood pressure was normal at 132/82.  The diagnosis of hypertension involved multiple elevated readings, unremitting, of systolic greater or equal to 140mmHg or diastolic readings of greater than or equal to 90 mmHg.  The Veteran did not meet the criteria for the diagnosis of hypertension during military service.  The examiner concluded that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for residuals of a hypertension disability is not warranted.

As noted above, there is a current diagnosis of hypertension; hence, the first element of service connection is satisfied.  

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer; supra; D'Amico; supra; Hibbard, supra.  

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In this instance however, service connection for hypertension on a presumptive basis is not warranted.  The first evidence of hypertension is in 1998 as the March 2013 VA examiner noted an initial diagnosis in April 1998.  Accordingly, the record does not show manifestations of hypertension within one year of the Veteran's service separation.  Accordingly, service connection for hypertension on a presumptive basis is not warranted.  

With regard to service connection on a direct basis for the Veteran's hypertension disability, the Board acknowledges that the Veteran's service treatment records demonstrate an elevated blood pressure reading of 132/100 in November 1956 as he was noted to have "nervous blood pressure".

However, the service treatment records were negative for any diagnoses of any chronic hypertension disability.  As noted by the March 2013 VA examiner who addressed the incident of elevated blood pressure, the diagnosis of hypertension involves multiple elevated readings.  The examiner accordingly found that the Veteran did not meet the criteria for the diagnosis of hypertension during military service.  

The Veteran's elevated blood pressure readings appear to have been of an acute and transitory nature.  Significantly, another November 1956 treatment note reflected normal blood pressure readings, and the Veteran's January 1959 separation examination had blood pressure readings of 132/82 which the March 2013 VA examiner noted to be normal.  

Additionally, there are no clinical findings or diagnoses of a hypertension disability until many years after service as the first medical evidence demonstrating a hypertension disability was noted to be in April 1998.  

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board does not find the Veteran to be credible with regard to any assertions that he has had symptoms of his hypertension disability since service.  While the Veteran testified that he had hypertension since his service, his separation examination report is again negative for any treatment, complaint, or diagnosis pertinent to his hypertension.  Indeed, the Board observes that contemporaneous examination reports undertaken at the time of the Veteran's service discharge reveal normal blood pressure readings.  These finding contradicts any current assertion that a hypertension disability existed at the time of his service discharge or that his complaints of elevated blood pressure problems during service persisted until his discharge.  

Instead, the first medical evidence demonstrating a diagnosis of hypertension is dated in 1998.  Thus, the Board finds that his documented medical history is in conflict with any assertions that his current hypertension symptoms have continued since service.  The Board places greater weight on the contemporaneous service records, to include a service separation examination which is negative for any complaints pertaining to a diagnosis of hypertension or elevated blood pressure readings.

As the Veteran was not diagnosed with a hypertension disability until many years after service, and there was a 39-year lapse in time between the Veteran's active service and the first confirmed diagnosis of hypertension, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current hypertension disability is etiologically related to the Veteran's military service on a direct basis.  In fact, the only medical opinion addressing the etiology of the hypertension disability weighs against the claim, as the March 2013 VA examiner concluded that it was less likely than not that the Veteran's hypertension disability was related to his military service.  None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Given that the most probative opinion is against a finding of a relationship between his hypertension disability and service, the Board finds that service connection is not warranted.  


III.  All Disabilities

To the extent that the Veteran himself contends that a medical relationship exists between his current claimed occupational lung disease with asbestosis and silicosis and hypertension disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds the question as to the etiology of the Veteran's current occupational lung disease and hypertension disabilities is a question that requires medical expertise to answer.  While some symptoms of the disorders may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide a diagnosis or the date of onset of such diagnosis.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed occupational lung disease with asbestosis and silicosis and hypertension disabilities and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


ORDER

Entitlement to service connection for occupational lung disease with asbestosis and silicosis is denied.

Entitlement to service connection for hypertension is denied.


___________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


